Title: To Thomas Jefferson from Bernardo de Gálvez, [18 July 1780]
From: Gálvez, Bernardo de
To: Jefferson, Thomas



Muy Sor. mio
[18 July 1780]

Tube el honor de recibir la muy apreciable de V. S. su fecha en Williamsbourg 8 de Noviembre de 1779. Me ha servido de una particular satisfaccion saber por ella habia V. S. sucedido en ese Gobierno por designacion de su antecesor Mr. Henry. No me lisonjean menos las fundadas esperanzas que concibe V. S. de ver quanto antes dichosamente terminadas las actuales desavenencias con la Inglaterra por medio del poderoso influxo de la Francia con quien oportunamente se ha declarado el poder del Rey mi Amo. Veo con singular complacencia las acertadas medidas, y solidos fundamentos de Poblacion, y comercio que comenzaba à hechar el Estado de Virginia. Pero empeñada mi Nacion en una Guerra costosa, y siendo esta Provincia una de las mas expuestas teniendo el enemigo à la Puerta, los inmensos, é innumerables gastos ocasionados à la Corona en este Pais con las dos Expediciones que dichosamente acabo de terminar no me permiten hacer el menor avance de dinero para librar a V. S. y a esta Provincia del embarazo en que se halla por Dn. Olivero Pollok.
Por el duplicado, y triplicado de la respuesta que llevaba el Coronel Rogers que tubo la desgracia de ser muerto en el camino por los Indios se habra V. S. instruido de los pasos que tengo dados, y de lo que tengo escrito à la Corte sobre el particular: las actuales circunstancias de la Guerra han sido naturalmente la causa de no haber aun contestado, luego que reciba alguna respuesta la dirigire por el dicho Dn. Olivero Pollock.
Deseo me proporcione V. S. ocasiones en que pueda manifestar la perfecta consideracion con que anhelo a complacerle en quanto penda de mis facultades. Dios &c.
 

editors’ translation

My dear Sir
[18 July 1780]

I have had the honor of receiving your most estimable letter under date of Williamsburg, 8 November 1779. It has given me particular satisfaction to know that you had succeeded to the governorship thanks to designation by your predecessor, Mr. Henry. I am no less pleased by the well-founded hopes that you hold of seeing happily terminated, as soon as possible, the present quarrels with England through the powerful influence of France supported appropriately by the power of my master the King. I observe with exceptional satisfaction the effective measures and the solid foundations for establishing settlements and trade that the state of Virginia was beginning to engage in. But with my nation embarked upon a costly war and with this province being one of the most exposed, having the enemy at its gate, the immense and innumerable expenditures brought upon the Crown in this region by the two expeditions that happily I have just concluded do not permit me to make the slightest advance of money in order to free you and this province from the predicament in which you find yourself because of Mr. Oliver Pollock.
Through the duplicate and triplicate of the answer carried by Colonel Rogers, who had the misfortune to be killed on the road by the Indians, you will have learned of the steps I have taken, and of what I have written to the Court about this matter: the present circumstances of the war have naturally been the reason for not yet having an answer. As soon as I receive an answer, I shall send it by the aforementioned Mr. Oliver Pollock.
I wish you to provide me with opportunities to show the total esteem with which I zealously desire to oblige you in every way in which it is within my power to do so. God etc.

